Citation Nr: 0837512	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

3.  Entitlement to a compensable evaluation for right foot 
hallux valgus.

4.  Entitlement to a compensable evaluation for left foot 
hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In February 2008, the Board remanded the matter for 
additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's left knee disability is characterized by 
objective evidence of flexion limited, at its worst, to 115 
degrees, crepitus, decreased knee strength and tenderness and 
subjective complaints of pain.  There is no evidence of 
severe recurrent subluxation or lateral instability.

2.  The veteran's right knee disability is characterized by 
objective evidence of flexion limited, at its worst, to 132 
degrees, crepitus, and tenderness and subjective complaints 
of pain.  There is no evidence of moderate recurrent 
subluxation or lateral instability.

3.  The veteran's right foot hallux valgus disability has 
been characterized as moderately disabling, to include 
symptoms of pain, a 42 degree angulation of the right great 
toe, and minimal limitation of motion.

4.  The veteran's left foot hallux valgus disability has been 
characterized as moderately disabling, to include symptoms of 
pain, a 40 degree angulation of the left great toe, and 
minimal limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes (Codes) 5257, 5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes (Codes) 5257, 5260, 5261 (2007).

3.  The criteria for a disability rating of 10 percent for 
right foot hallux valgus have been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5280, 5284 (2007).

4. The criteria for a disability rating of 10 percent for 
left foot hallux valgus have been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5280, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2004 and March 2008 letters, with 
respect to the claim of entitlement to increased disability 
ratings.  The March 2008 letter also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2004 and March 2008 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to a disability rating in excess of 20 percent 
for a left knee disability; entitlement to a disability 
rating in excess of 10 percent for a right knee disability; 
entitlement to a disability rating in excess of 10 percent 
for right foot hallux valgus; and entitlement to a disability 
rating of 10 percent for left foot hallux valgus, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2004, prior to 
the adjudication of the matter in March 2005. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
January 2005 and March 2008.  The Board acknowledges that the 
veteran's representative requested that the veteran be 
afforded an additional VA examination, in August 2008.   The 
veteran's representative argued that the March 2008 VA 
examination was inadequate for rating purposes because the 
examiner opined that the veteran's disabilities were not 
attributable to service.  Notwithstanding the examiner's 
opinions, the clinical findings are still pertinent to the 
matter at hand.  The veteran was provide an adequate for 
rating purposes, which included consideration of DeLuca 
factors.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased- 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which code or codes 
are most appropriate for application in the veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Knees

The veteran asserts that his knee disabilities have increased 
in severity and that he experiences pain, popping, 
instability, and swelling.  The veteran's service-connected 
left knee disability has been assigned a 20 percent rating 
under Diagnostic Code 5257 for instability.  Additionally, 
the veteran's service-connected right knee disability has 
been assigned a 10 percent rating under Diagnostic Code 5257 
for instability.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc.).  
When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

Throughout the pendency of this appeal, the veteran was 
afforded two VA examinations.  In January 2005, the veteran 
ambulated with an essentially normal gait; however, it was 
antalgic due to knee pain.  Range of motion testing 
demonstrated left knee flexion to 115 degrees, with pain.  
Left knee extension was to zero degrees.   There was a 30 
percent loss of strength in flexion and a 50 percent loss of 
strength in extension.  Repetitive motion resulted in a very 
slight subpatellar crepitus and a further decrease in 
strength in flexion and extension; however, there was no 
additional loss in range of motion.  There was evidence of 
slight swelling of the left knee and obvious left calf 
atrophy.  Range of motion testing of the right knee 
demonstrated flexion to 130 degrees, actively, and to 132 
degrees, passively.  Extension was to zero degrees.   Right 
knee strength was virtually full on flexion and extension and 
did not change with repetitive motion.  There was evidence of 
minimal subpatellar crepitus.  X-rays of the right knee were 
normal; there was no evidence of degenerative joint disease.  
X-rays of the left knee revealed osteochondritis dessicans;  
there were no x-ray findings of degenerative joint disease.  
In both knees, there was tenderness with McMurray's maneuver, 
but no click or protrusion.  There was no evidence of 
collateral ligament, cruciate ligament, or meniscal positive 
signs.  Subpatellar grinding test was negative in both knees.  
Deep knee bend efforts resulted in severe pain; the veteran 
could accomplish approximately 1/4th of a deep knee bend.  

VA treatment records, dated in June 2007, demonstrate that in 
connection with a claim for a clothing allowance the veteran 
initially insisted that he wore his elastic knee sleeve every 
day.  The examiner, however, noted that the device looked 
brand new.  Upon further questioning, the veteran's story 
changed to one to two times a week or "whenever he needs 
it."  

In March 2008, the veteran was afforded an additional VA 
examination.  The veteran alleged that he used a cane 10 
percent of the time and wore a brace 50 percent of the time.  
The veteran exhibited full range of motion in both knees. 
Repetitive motion did not result in any additional 
limitations.  There was tenderness over the medial joint line 
of the left knee.  The ligaments were stable and there was no 
evidence of effusion, bilaterally.  The veteran specifically 
denied any buckling, locking, incoordination, weakened 
movement, or excessive fatigability.  The examiner commented 
that there did not appear to be a significant change in the 
clinical picture of the veteran's knees as compared to the VA 
examination report of three years ago.  

Upon review of the aforementioned medical evidence of record, 
the Board finds that a disability rating in excess of a 20 
percent rating for the veteran's left knee disability or a 
disability rating in excess of a 10 percent rating for the 
veteran's right knee disability is not warranted under the 
provisions of Diagnostic Code 5257.  The record contains no 
indication that his left knee disability is productive of 
severe impairment or that his right knee disability is 
productive of moderate impairment, due to recurrent 
subluxation or lateral instability.  Rather, upon VA 
examination, in January 2005, there was no evidence of 
collateral ligament, cruciate ligament, or meniscal positive 
signs. Although, there was tenderness with McMurray's 
maneuver, there no click or protrusion in either.  
Additionally, the radiographic reports did not demonstrate 
any effusions.  In the left knee, there was a 30 percent loss 
of strength in flexion and a 50 percent loss of strength in 
extension.  Right knee strength was virtually full on flexion 
and extension.  Moreover,  the March 2008 VA examination 
report indicated that the ligaments were stable and there 
were no effusions in either knee.  The veteran also 
specifically denied any buckling or locking.  In light of the 
aforementioned findings, the Board finds that the veteran's 
left knee disability picture is adequately compensated for by 
the currently assigned 20 percent evaluation under Diagnostic 
Code 5257, to include subjective complaints of pain and 
objective findings of crepitus and loss of strength.  
Additionally, the veteran's right knee disability picture is 
adequately compensated for by the currently assigned 10 
percent evaluation under Diagnostic Code 5257, to include 
subjective complaints of pain and objective findings of 
crepitus.

The Board has also considered whether the veteran is entitled 
to separate disability ratings under any other applicable 
Diagnostic Code.  The veteran may not be rated separately 
under Diagnostic Codes 5003 because there is no x-ray 
evidence of arthritis in either knee.  Although the January 
2005 VA examiner diagnosed the veteran as having left knee 
osteochondritis dessicans with resultant degenerative joint 
disease and left calf atrophy, the arthritis was not 
confirmed by the associated radiographic reports.  

Additionally, in an effort to determine whether a higher 
evaluation may be assigned to the veteran's service-connected 
knee disabilities, the Board has also considered rating 
criteria based on limitation of motion of the knee found in 
Diagnostic Codes 5260 and 5261.  In January 2005, left knee 
flexion was to 115 degrees and extension to zero degrees.  
Repetitive motion resulted in a very slight subpatellar 
crepitus and a further decrease in strength in flexion and 
extension; however, there was no additional loss in range of 
motion.  Right knee range of motion testing demonstrated 
flexion to 130 degrees, actively, and to 132 degrees, 
passively.  Extension was to zero degrees.  Upon VA 
examination, in March 2008, the veteran demonstrated some 
improvement in his bilateral knee disability picture.  At 
that time, the veteran demonstrated full range of motion in 
both knees and repetitive motion did not result in any 
additional limitations.  Accordingly, at worst, the veteran's 
left knee flexion was limited to 115 degrees and right knee 
flexion to 130 degrees.  The aforementioned range of flexion 
findings are considerably greater than the criteria necessary 
for a compensable rating.  Thus, the veteran is not entitled 
to a separate rating due to loss of flexion.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 is also 
not for application because none of the aforementioned 
examinations or VA treatment records documented any 
limitation of extension.  

In conclusion, the medical evidence in this case demonstrates 
that the veteran's service-connected left knee disability is 
manifested by objective evidence of flexion limited at its 
worst to 115 degrees, crepitus, decreased knee strength and 
tenderness and subjective complaints of pain.  The veteran's 
service-connected right knee disability is manifested by 
objective evidence of flexion limited at its worst to 132 
degrees, crepitus, and tenderness and subjective complaints 
of pain.  For the reasons and bases expressed above, the 
Board has concluded that a disability rating in excess of 
20 percent is not warranted under Diagnostic Code 5257 or any 
other diagnostic criteria for the veteran's left knee 
disability.  Additionally, a disability rating in excess of 
10 percent is not warranted under Diagnostic Code 5257 or any 
other diagnostic criteria for the veteran's left knee 
disability.

Feet

The veteran alleges that he is entitled to compensable 
disability ratings for his service-connected right and left 
foot hallux valgus disabilities.  In support of his claim, he 
alleges that he experiences pain and argues that his foot 
disabilities interfere with his employment and activities of 
daily living.  

Disability ratings of the foot are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5276-5284.  In this matter, the 
potentially applicable Diagnostic Codes are Diagnostic Code 
5280 for hallux valgus or Diagnostic Code 5284 for other foot 
injuries.  Diagnostic Code 5276 for claw foot, Diagnostic 
Code 5277 for weak foot, Diagnostic Code 5279 for metatarsal, 
Diagnostic Codes 5281 for hallux rigid us, and Diagnostic 
Code 5282 for hammer toe are not for consideration in this 
instance because the veteran has not been diagnosed as having 
the aforementioned disabilities.  Additionally, there is no 
objective evidence of acquired flatfoot or nonunion or 
melanin of the tarsal or metatarsal bones, such as might 
warrant increased ratings under Diagnostic Codes 5276 and 
5283.


Hallux valgus is evaluated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Code 5280 which provides that severe 
unilateral hallux valgus warrants a 10 percent evaluation if 
the extent of disability is equivalent to amputation of the 
great toe.  A 10 percent evaluation is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 injuries of the 
foot warrant a 10 percent rating when productive of moderate 
disability, 20 percent when productive of moderately severe 
disability, and 30 percent when productive of severe 
disability.  A Note to Diagnostic Code 5284 provides that 
with actual loss of use of a foot, a 40 percent rating is 
assigned.

The Board observes that the words "moderate" and "severe" 
are not defined in the Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

In January 2005, the veteran was afforded a VA Compensation 
and Pension Examination.  The veteran presented with 
complaints of sharp foot pain, with flare-ups of pain every 
two to three days for 30 to 40 minutes.  Physical examination 
of the right foot revealed a 42 degree valgus angulation of 
the first toe.  Range of motion testing of the right great 
toe demonstrated flexion and extension to 30 degrees.  
Flexion and extension power were limited by 20 percent.  
There was increased weakness with repetitive motion; however, 
there was no decrease in range of motion with repetitive 
motion.  Physical examination of the left foot revealed a 
mild degree of pes planus and a 40 degree angulation of the 
left great toe.  Range of motion of the left great toe was 
extension to 30 degrees, actively, and to 35 degrees, 
passively.  Flexion was to 20 degrees, actively, and to 25 
degrees, passively.  There was tenderness and pain at the 
metatarsophalangeal joint, at the endpoints of motion.  There 
was a 30 percent loss of power in flexion and extension of 
the left great toe and weakness at the joint with repetitive 
motion.  There was no decrease in range of motion with 
repetitive motion.  The veteran's gait was not altered due to 
his hallux valgus disabilities and there was no evidence of 
ulceration, unusual callosities, breakdown of the skin, or 
other deformities.  The veteran was able to stand, squat, and 
rise on his toes and heels.  X-rays revealed mild right foot 
hallux valgus and moderate left foot hallux valgus.  

In March 2008, the veteran was afforded an additional 
Compensation and Pension Examination.  He presented with 
complaints of pain, primarily over the metatarsophalangeal 
joint.  The veteran ambulated with a basically normal gait; 
he was able to walk on his heels and toes, without any 
difficulties; and he stood with a normal alignment of the 
hind foot.  There was evidence of bilateral hallux valgus 
deformities  and a slight loss of the longitudinal arch.  
Limitation of the foot joints was minimal.  There was no 
evidence of skin breakdown or ulceration.  The veteran denied 
any incoordination, weakened movement or excessive 
fatigability.  The examiner commented that there did not 
appear to be a significant change in the clinical picture of 
the veteran's feet as compared to the VA examination report 
of three years ago.  Overall, he characterized the veteran's 
hallux valgus disability in each foot as moderate.  

Upon review of the evidence of record, the Board finds that 
increased disability ratings are warranted for the veteran's 
service-connected hallux valgus disabilities. 
In this case, the medical evidence of record indicates that 
the most significant limiting factor in the veteran's general 
activity level is foot pain. The veteran's foot pain affects 
his ability to stand comfortably for extended periods of 
time; however, it has not resulted in significant lapses of 
employment or incapacitating flare-ups.   There is no 
evidence that the veteran's foot disabilities limit his 
ability to perform routine tasks, although there is evidence 
that his foot pain prevents him standing for long periods of 
time.  There is no evidence of record that the veteran uses 
incapacitating drugs to relieve his pain; rather, at the time 
of the March 2008 VA examination he was not under any 
specifically prescribed treatment regime to control his pain.  
Moreover, his foot disabilities have not prevented or 
inhibited the veteran's employment.   In this case, the 
veteran's right foot hallux valgus disability has been 
characterized as moderately disabling by the January 2005 and 
March 2008 VA examiners.  His right foot symptomatology 
includes pain, a 42 degree angulation of the right great toe, 
and limitation of motion.  The veteran's left foot hallux 
valgus disability has been characterized as moderately 
disabling by the March 2008 VA examiner.  His left foot 
symptomatology includes pain, a 40 degree angulation of the 
left great toe, and limitation of motion.  Based on this 
evidence the Board finds that the veteran's service- 
connected foot disabilities are more appropriately 
characterized as "moderate" disabilities and warrant 
disability ratings of 10 percent, but no higher.

In conclusion, separate 10 percent ratings for each foot are 
warranted, throughout the pendency of this appeal.  The 
preponderance of the evidence, however, is against a finding 
that disability ratings in excess of 10 percent are warranted 
for right foot hallux valgus or left foot hallux valgus.


Extraschedular

Additionally, the Board has considered whether the veteran is 
entitled to an extraschedular evaluation for his service-
connected knee and foot disabilities under the provisions of 
38 C.F.R. § 3.321(b)(1) (2007).  In this case, however, there 
has been no showing that the veteran's service-connected knee 
and foot disabilities have resulted in marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  Rather, the veteran 
has maintained full-time employment with the United States 
Postal Service as a custodian, throughout the p[pendency of 
this appeal.  Moreover, the veteran does not allege nor does 
the evidence demonstrate that his disabilities have required 
any hospitalizations.  In the absence of aforementioned 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
knee and foot disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a left knee disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability is denied.

Entitlement to a disability rating of 10 percent, but no 
higher, for right foot hallux valgus is granted.

Entitlement to a disability rating of 10 percent, but no 
higher, for left foot hallux valgus is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


